ORDER
The panel has voted unanimously to grant the petition for panel rehearing. The Memorandum Disposition filed on November 8, 2005, is hereby withdrawn. Within twenty-one (21) days of the date of this order, Mkrtchyan’s counsel shall file a brief addressing Mkrtchyan’s challenges to the BIA’s October 3, 2003, dismissal of his appeal. The Government shall file a brief in response no later than twenty-one (21) days after service of Mkrtchyan’s. Mkrtchyan may file a brief in reply no later than fourteen (14) days after service of the Government’s brief. Mkrtchyan’s initial brief and the Government’s responding brief shall not exceed thirty-five (35) pages. Mkrtchyan’s reply, if any, shall not exceed twenty (20) pages.